Matter of Troy B. (Troy D.) (2014 NY Slip Op 07271)





Matter of Troy B. (Troy D.)


2014 NY Slip Op 07271


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Friedman, J.P., Sweeny, Acosta, Saxe, Manzanet-Daniels, JJ.


13275 13274

[*1] In re Troy B., etc., A Child Under the Age of Eighteen Years, etc.
andTroy D., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Deborah A. Brenner of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Claire V. Merkine of counsel), attorney for the child.

Order of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about June 26, 2013, which determined that respondent father neglected the subject child, Troy B., unanimously affirmed, without costs.
A preponderance of the evidence supports the Family Court's finding that respondent exposed his son to actual harm, or at least the imminent danger of harm, by permitting unsupervised contact with the mother, despite being aware of her long term, chronic and acute drug use, as well as other issues resulting in the issuance of orders of protection upon his application (see Family Ct Act § 1012 [f][i][B]; Matter of Beautiful B. [Damion R.], 106 AD3d 665 [1st Dept 2013]; Matter of Stephanie S. [Ruben S.]), 70 AD3d 519 [1st Dept 2010]). Although respondent denied permitting such contact, the court credited the testimony of the mother, who admitted to the unsupervised visits. The Family Court's assessment of the credibility of the witnesses, particularly the character and temperament of the parents, is accorded great deference on appeal (In re Irene O., 38 NY2d 776, 777 [1975]).
Further, the mother's testimony is supported by the testimony of the caseworker who stated that she viewed a video on the mother's cell phone showing the child playing in the park with the mother's voice audible in the background.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2014
CLERK